DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I (claims 1-10) in the reply filed on 6/13/2022 is acknowledged.  The traversal is on the ground(s) that examiner added language to the claims (remarks page 1).  This is not found persuasive because Examiner did not add language to the claim.  Examiner used examples in the claim to show that the product can be made by a different method, therefore, causing a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darin (US2008/0254170). 
Regarding claim 1, Darin teaches a food product packaging (Fig. 4), comprising: a first compartment (24) comprising a first pouch (within 24) and a first cover (28) sealed to the first compartment; and a second compartment (10) connected to the first compartment and comprising a second pouch (within 10) and a second cover (14) operatively attached to the second pouch; wherein the first sealed compartment comprises a modified atmosphere (paragraph 27-28) and the second compartment comprising a non-modified atmosphere (paragraph 27-28).
Regarding claim 4, wherein the first cover and the second cover comprise a single piece of material (Fig. 6).
Regarding claim 8, further comprising one or more pre-cut tear notches (42) at the first and/or second compartment to provide access thereinto (where member 42 is precut when it is made).
Regarding claim 9, wherein the first and second compartments comprise a flexible film with a high barrier to moisture and oxygen (Fig. 6).
Regarding claim 10, wherein the first cover is positioned between the first and the second compartments (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darin (D), in view of Julius et al (Julius) (J) (US2005/0150785).
Regarding claims 2, 3, 6 and/or 7 Darin DIFFERS in that it does not disclose wherein the first compartment and the second compartment are connected by a hinge, the hinge comprises a living hinge, a label operatively connected to the packaging and/or the first cover is sealed to the first pouch by way of a resealable adhesive.  Attention, however is directed to Julius which discloses a living hinge (J, 180), a label (250), and a cover sealed with resealable adhesive (250, paragraph 0003).  Therefore it would have been obvious, to one of ordinary skilled within the art, at the time the invention was made, to employ a living hinge, a label and the cover to be resealable, in order to have a cover connected to the container for ease of use, in order to have indication of a logo on the container and in order to have a cover that can be reused.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darin (D), in view of Deutsch et al (Deutsch) (D) (US2018/0186509).
Regarding claim 5 Darin DIFFERS in that it does not disclose the second cover is operatively attached to the second pouch by a plurality of unconnected seals about the periphery of the second pouch.  Attention, however is directed to Deutsch which discloses a plurality of unconnected seals can be used to seal a cover (D, 16, paragraph 0025).  Therefore it would have been obvious, to one of ordinary skilled within the art, at the time the invention was made, to employ such a seal, in order to better seal the cover to the container.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736